Matter of Zariah O. (Zuleika O.) (2016 NY Slip Op 06653)





Matter of Zariah O. (Zuleika O.)


2016 NY Slip Op 06653


Decided on October 11, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 11, 2016

Mazzarelli, J.P., Sweeny, Acosta, Moskowitz, JJ.


1851

[*1]In re Zariah O., etc., and Another, Children Under Eighteen Years of Age, etc.,
and Zuleika O., Respondent-Appellant, Administration for Children's Services, Petitioner-Respondent.


Stanley Neustadter, White Plains, for appellant.
Zachary W. Carter, Corporation Counsel, New York (Mackenzie Fillow of counsel), for respondent.
Karen Freedman, Lawyers for Children, Inc., New York (Shirim Nothenberg of counsel), attorney for the children.

Order of fact-finding and disposition, Family Court, New York County (Jane Pearl, J.), entered on or about June 1, 2015, which, to the extent appealed from as limited by the briefs, determined that respondent mother had neglected the subject children due to mental illness, unanimously affirmed, without costs.
A preponderance of the evidence supports the court's finding that the subject children were neglected, since the children were harmed and at imminent risk of harm due the mother's mental condition (see Matter of Cerenithy Ecksthine B. [Christian B.], 92 AD3d 417 [1st Dept 2012]; see also Family Ct Act § 1012[f]). The mother had an extensive history of irrational conduct, which resulted in arrests and psychiatric hospitalizations, over several years. She continued to engage in irrational conduct, including, on one occasion, driving off with the children during the night, refusing to tell the children's father where they were for three days, and then leaving the children unattended in a CVS pharmacy, hungry, dirty, dazed, and reeking from urine. The mother also absconded with the then one and one-half-year-old Turi from her babysitter, and ran into oncoming traffic while holding Turi under her arm, which eventually resulted in the mother's arrest.
In light of the evidence demonstrating the mother's clear lack of insight into her behavior and untreated mental illness, the court properly found that the mother neglected the children
(see Matter of Kayla W., 47 AD3d 571, 572 [1st Dept 2008]; see also Matter of Isaiah M. [Antoya M.], 96 AD3d 516, 517 [1st Dept 2012]; Matter of Princess Ashley C. [Florida S.C.], 96 AD3d 682 [1st Dept 2012]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 11, 2016
CLERK